Citation Nr: 0730406	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-24 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, right upper extremity.

2.  Entitlement to service connection for peripheral 
neuropathy, left upper extremity.

3.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity.

4.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity.

5. Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
October 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issues of service connection for peripheral neuropathy of 
the right and left lower extremities and whether new and 
material evidence has been received to reopen a claim for 
service connection for a right knee disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The peripheral neuropathy in the veteran's right and left 
upper extremities is not related to his military service.





CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity was 
not incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  Peripheral neuropathy of the left upper extremity was not 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
April 2003, prior to the initial AOJ decision.  Subsequent 
notice was provided in September 2003.  Although these 
notices were deficient in that they failed to provide notice 
to the veteran of the fourth Pelegrini II element, the Board 
finds that the veteran has not been prejudiced by the lack of 
such notice.  The veteran was advised in the notices provided 
that it is his responsibility to provide evidence in support 
of his claims or to provide VA with enough information to 
obtain any evidence supporting his claims.  He was also told 
specifically what evidence was needed in order to support his 
claims.  The veteran has been provided with the laws and 
regulations regarding VA's duty of notice.  In this manner, 
the Board finds that the veteran did have notice of VA's 
desire to obtain any information and/or evidence in support 
of his claims.  

Furthermore, the Board finds that the purpose behind the 
notice requirements has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to the merits of this case.

The Board also notes that the veteran has not been provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claims, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice on these 
elements of his claims.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  VA 
outpatient records are in the file for treatment from October 
1988 through April 2003.  The veteran did not identify any 
private treatment records related to the claims conditions.  
The veteran was notified in the rating decision and the 
Statement of the Case of what evidence the RO had obtained 
and considered in rendering its decision.  He has not 
identified any additional evidence.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examination on his claims in June 2003.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2007).  Organic disease of the nervous system 
not otherwise specified that have manifested to a degree of 
10 percent within one year of separation from service are 
subject to presumptive service connection.  38 C.F.R. 
§ 3.307(a)(3), 3.309(a) (2007).

The veteran was diagnosed to have peripheral neuropathy in 
the bilateral upper extremities by VA examination conducted 
in June 2003.  Thus the veteran has a current disability.  

The Board finds, however, that the preponderance of the 
evidence is against finding that the peripheral neuropathy in 
the veteran's upper extremities is related to his military 
service.  Service medical records do not show any complaints 
of or treatment for peripheral neuropathy.  Although they do 
show the veteran was treated for cold injuries to his feet, 
there is no indication that the veteran either complained of 
or was treated for cold injuries to his upper extremities.

The veteran separated from service in October 1986.  He 
underwent a VA examination in February 1987.  The veteran did 
not mention any complaints relating to his upper extremities.  
Examination of the upper extremities was noted to be within 
normal limits.  VA treatment records in the claims file fail 
to show any complaints of or treatment for numbness of the 
upper extremities.

The veteran underwent VA neurology examination in June 2003 
in connection with a claim for service connection for 
residuals of a cold injury.  The examiner diagnosed the 
veteran to have peripheral neuropathy involving both the 
upper and lower extremities, sensory in type, etiology and in 
rendering an opinion as to whether this is related to 
service, the examiner stated that the veteran's sensory 
peripheral neuropathy is unlikely related to the veteran's 
service, including as due to cold injury to his feet.  

Thus the Board finds that the evidence fails to establish a 
nexus between the veteran's current peripheral neuropathy of 
the upper extremities and his military service.  The evidence 
fails to show that the upper extremity peripheral neuropathy 
was incurred in service or that the veteran was diagnosed to 
have peripheral neuropathy within one year after his 
separation from service.  There is no medical evidence of 
peripheral neuropathy of the upper extremities until the June 
2003 VA examination, almost 17 years after the veteran's 
separation from service.  Furthermore, although the veteran 
has been granted service connection for cold injuries to the 
lower extremities, there is no evidence that the veteran 
incurred cold injuries to his upper extremities while in 
service.  Finally, the VA examiner clearly opined that the 
veteran's upper extremity peripheral neuropathy was not 
related to service and there is no evidence contradicting the 
examiner's opinion.

Thus the preponderance of the evidence is against the 
veteran's claim.  The preponderance of the evidence being 
against the claim, the benefit of the doubt doctrine is not 
for application.  Consequently, the veteran's claims must be 
denied.


ORDER

Entitlement to service connection for peripheral neuropathy, 
right upper extremity, is denied.

Entitlement to service connection for peripheral neuropathy, 
left upper extremity, is denied.


REMAND

The Board remands the veteran's remaining claims to the 
Appeals Management Center for the following actions.

Duty to Notify

The Board notes that, during the pendency of the veteran's 
claims, the Court of Appeals for Veterans Claims (Court) 
issued two decisions in March 2006 affecting the veteran's 
case.  First, the Court issued a decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), holding that, upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim 
including that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  

Second, the Court issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), which established additional requirements 
with respect to the content of notice for reopening claims.  
This decision renders the notice that was provided to the 
veteran on his claim to reopen for service connection for a 
right knee disorder insufficient.  
  
Thus on remand, notice that is compliant with the current 
requirements should be provided to the veteran.

Lower Extremity Peripheral Neuropathy

In June 2003, the veteran underwent two separate VA 
examinations.  The first examination was a neurology 
examination.  The examiner who conducted this examination did 
not find that the veteran had any residuals of cold injuries 
but rather had peripheral neuropathy of the bilateral lower 
extremities, sensory type, etiology unknown.  The examiner 
opined that this was not related to any cold injury alleged 
to have occurred in service.  The examiner, however, failed 
to provide an explanation for his opinion.

The second examination was a foot examination.  The examiner 
diagnosed the veteran to have tinea pedis, bilaterally, and 
tinea unguium, bilaterally.  Although the veteran complained 
of feeling a burning sensation diffusely in his lower 
extremities  from the knee down with weather changes, the 
examiner did not provide a diagnosis of any neurologic 
disorder.  He did opine, however, that the veteran's current 
foot condition is more likely than not due to the frostbite 
injury sustained in service.

The Board finds that the VA examiners' opinions appear to 
contradict each other although based on similar complaints.  
Furthermore, the Board notes that VA has recognized that 
veteran's with a history of cold injury may have an increased 
risk of developing peripheral neuropathy.  See M21-1MR, 
III.iv.4.E.21.  The neurology examiner failed to explain his 
opinion even though no other etiology for the peripheral 
neuropathy was determined.  Thus another VA examination is 
required to obtain a new opinion.

The appellant is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that 
is compliant with the current legal 
requirements for claims for service 
connection and claims to reopen.

2.  Schedule the veteran for a VA peripheral 
nerve examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.

After reviewing the file and conducting any 
diagnostic testing deemed necessary, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the peripheral neuropathy of the 
veteran's bilateral lower extremities is 
related to any disease or injury incurred 
during service, specifically to the cold 
injury sustained in the late 1070's.  The 
examiner should provide an explanation for 
any negative opinion given.



3.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These clams must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


